Case 1:19-cv-03722-DDD-STV Document 36 Filed 08/27/20 USDC Colorado Page 1 of 4




                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLORADO


  Civil Action No. 19-cv-03722-STV

  JEHRONE FALLS,

        Plaintiff,

  v.

  CITY OF AURORA
  DUSTIN PETERSEN,
  ZACHARY PLOCH,
  JEREMY MCELROY,
  CHRISTOPHER C. ELLIS
  JASON ROSENBLATT
  JONAS SPITZER,
  UNKNOWN POLICE OFFICERS,

       Defendants.
  ______________________________________________________________________

         DEFENDANTS’ JOINT MOTION FOR EXTENSION OF TIME TO FILE
      ELECTION CONCERNING CONSENT/NON-CONSENT TO UNITED STATES
                  MAGISTRATE JUDGE JURISDICTION FORM
  ______________________________________________________________________

        Defendants Officer Dustin Petersen, Officer Zachary Ploch, Officer Jeremy

  McElroy, Officer Christopher C. Ellis, Officer Jason Rosenblatt, Officer Jonas Spitzer,

  (“Defendant Officers”) and Defendant City of Aurora submit this Joint Motion for Extension

  of Time to File Election Concerning Consent/Non-Consent to United States Magistrate

  Judge Jurisdiction Form and, in support thereof, state as follows.

                                       CERTIFICATE

        Undersigned counsel attempted to confer with pro se Plaintiff, Jehrone Falls, on

  August 24, 2020, regarding the consent form but have not received a response.
Case 1:19-cv-03722-DDD-STV Document 36 Filed 08/27/20 USDC Colorado Page 2 of 4




          Undersigned counsel are providing a copy of this motion to their clients as

  reflected in the attached certificate of service.

         1.     Pursuant to the Court’s Minute Order of June 3, 2020, the deadline for the

  Parties to file the Election Concerning Consent/Non-Consent to United States Magistrate

  Judge Jurisdiction form (hereinafter “Consent Form”) is August 27, 2020.

         2.     Undersigned counsel have jointly reached out to Plaintiff on several

  occasions in an effort to obtain his position on various motions. To date, Plaintiff has not

  returned any of the phone calls made by undersigned counsel.

         3.     A Motions Hearing concerning Defendants’ Joint Motion for Stay of

  Proceedings and to Vacate the Scheduling Conference Pending Ruling on Motions to

  Dismiss (Doc. 31) is scheduled to take place on September 3, 2020, at 1:00 p.m. It is

  anticipated that, during such Motions Hearing, undersigned counsel will be able to

  determine from Plaintiff his position on the Consent Form or obtain a better method for

  contacting him.

         4.     Defendants therefore request an extension of time through September 4,

  2020, in which to file the Consent Form in this matter.

         5.     This is the first request for extension of time to submit the Consent Form

  that Defendants have filed in this matter. It is noted that Plaintiff requested an extension

  in April of 2020 but such request was rendered moot. (See Docs 15, 16.)

         WHEREFORE, Defendants respectfully request an Order from this Court

  extending the deadline in which to file the Election Concerning Consent/Non-Consent to

  United States Magistrate Judge Jurisdiction form up to and including September 4, 2020.


                                                6
Case 1:19-cv-03722-DDD-STV Document 36 Filed 08/27/20 USDC Colorado Page 3 of 4




                                    Respectfully submitted,



  Date: August 27, 2020             s/ Charles A. Piekarski
                                    Charles A. Piekarski
                                    Julia A. Bannon
                                           OFFICE OF THE CITY ATTORNEY
                                           Aurora Municipal Center # 5300
                                           15151 East Alameda Parkway
                                           Aurora, CO80012
                                           (303) 739-7030 (phone)
                                           (303) 739-7042 (fax)
                                           cpiekars@auroragov.org (e-mail)
                                           jbannon@auroragov.org (e-mail)
                                    ATTORNEY FOR DEFENDANTS



  Date: August 27, 2020             s/ Ann B. Smith
                                    Ann B. Smith
                                           VAUGHAN & DeMURO
                                           111 South Tejon, Suite 545
                                           Colorado Springs, CO 80903
                                           (719) 578-5500 (phone)
                                           (719) 578-5504 (fax)
                                           asmith@vaughandemuro.com (e-mail)
                                    ATTORNEY FOR DEFENDANT OFFICERS




                                      6
Case 1:19-cv-03722-DDD-STV Document 36 Filed 08/27/20 USDC Colorado Page 4 of 4




                                 CERTIFICATE OF SERVICE

         I hereby certify that on this 27th day of August, 2020, I electronically filed the
  foregoing with the Clerk of Court using the CM/ECF system which will send notification of
  such filing to the following e-mail addresses:

  Charles A. Piekarski
  cpiekarski@auroragov.org

  and I hereby certify that I have mailed or served the document or paper to the following
  non-CM/ECF participants in the manner (mail, hand delivery, etc.) indicated by the non-
  participant's name:

  Jehrone Falls                     (MAIL)
  9995 E. Harvard Ave., #R277
  Denver, CO 80231

  Client Copies:
  Specialist Dustin Petersen        (CONFIDENTIAL E-MAIL)
  Officer Zachary Ploch             (CONFIDENTIAL E-MAIL)
  Officer Jeremy McElroy            (CONFIDENTIAL E-MAIL)
  Officer Christopher C. Ellis      (CONFIDENTIAL E-MAIL)
  Officer Jason Rosenblatt          (CONFIDENTIAL E-MAIL)
  Officer Jonas Spitzer             (CONFIDENTIAL E-MAIL)

                                           s/ Ann B. Smith
                                           Ann B. Smith




                                             6
